Citation Nr: 9917857	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  94-33 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the character of the appellant's discharge from 
service constitutes a bar to award of Department of Veterans 
Affairs benefits (exclusive of health care under Chapter 17, 
Title 38, United States Code).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel
INTRODUCTION

The appellant had active military service from April 1953 to 
March 1957 and was discharged under honorable conditions.  He 
also served from March 1957 to April 1958.  His discharge 
from that period of service was under other than honorable 
conditions.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  The appellant's period of active military service was 
terminated by a discharge under other than honorable 
conditions due to offenses including periods of absence 
without leave, disobeying lawful orders and destruction of 
government property.

2.  The appellant's conduct constituted willful and 
persistent misconduct.

3.  The appellant was not insane at the time of his willful 
and persistent misconduct.


CONCLUSION OF LAW

The appellant's discharge from service was under dishonorable 
conditions, and the character of this discharge is a bar to 
VA benefits other than health care and related benefits under 
Chapter 17, Title 38, United States Code.  38 U.S.C.A. 
§§ 101(2), 5303(b) (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.12, 3.13 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The DD Form 214 covering the appellant's first period of 
service shows that he entered active service on April 27, 
1953 and was discharged on March 21, 1957.  His service was 
characterized as under honorable conditions.  The reason and 
authority for his discharge was reported as "Expiration of 
Enlistment."  He reportedly had completed 3 years 8 months 
and 17 days net service during that enlistment.  No lost time 
was reported on that form.  It was noted that the appellant 
was recommended for reenlistment.

In response to a June 1958 request for information from the 
VA, the Service Department reported that the appellant's 
first period of service was from April 27, 1953 to March 21, 
1957 and that he was discharged under honorable conditions.  
It was further reported that he had a second period of 
service from March 22, 1957 to April 25, 1958 from which he 
received an undesirable discharge.  The character of that 
discharge was considered to be under other than honorable 
conditions.  It was reported that in May 1957 he was 
convicted by summary court-martial of unauthorized absence 
from May 21 to May 23, 1957.  In June 1957 he was convicted 
by summary court-martial of failure to go at time prescribed 
to his appointed place of duty.  In January 1958 he was 
convicted by special court-martial of disobedience to a 
lawful general regulation and destruction of Government 
property.  In March 1958 he was convicted by summary court-
martial of unauthorized absence from February 28, 1958 to 
March 1, 1958 and disobedience of a lawful order.  It was 
also reported that he committed additional offenses for which 
he was not brought to trial by court including unauthorized 
absence for several hours on April 29, 1957 and from May 3 to 
May 6, 1958; failure to muster on October 30, 1957; 
unauthorized absence for several hours on January 17, 1958; 
unauthorized absence for two hours from February 28 to March 
1, 1958; disobedience to a lawful order; and unauthorized 
entrance to a ship.  (Evidence later received from the NPRC 
showed that he received non-judicial punishment for each of 
those offenses.)  It was further reported that he was 
eligible for complete separation from service when he was 
discharged on March 21, 1957.

The appellant filed a claim for compensation and pension 
benefits in December 1991.  In a rating action dated in June 
1992 the RO granted service connection for two disabilities 
both rated as zero percent disabling and found the appellant 
entitled to a permanent and total disability rating for 
pension purposes.  

A report from the National Personnel Records Center (NRPC) 
dated in July 1992 reveals that the appellant was not 
eligible for complete separation when he was discharged on 
March 21, 1957.  In a report dated in January 1993 the NRPC 
indicated that the appellant originally enlisted in April 
1953 to serve during minority until March 6, 1957 and that 
his enlistment was involuntarily extended to May 14, 1957 due 
to time lost.  He reenlisted March 22, 1957 for four years.  
It was again reported that he was not eligible for complete 
separation when he was discharged on March 21, 1957.

The appellant testified at a hearing before a hearing officer 
at the RO in September 1994.  He described the incident for 
which he was charged with destruction of government property 
as an attempt to replace a pump aboard his ship.  He 
indicated that his episodes of unauthorized absence involved 
drinking and not returning to his ship on time.  In a letter 
dated in September 1994, he reported that he had a period of 
unauthorized absence of two days duration when his 
grandmother died and he did not ask for permission to extend 
his liberty.

Additional evidence received from the National Personnel 
Records Center (NRPC) in April 1998 reveals that during the 
appellant's first period of service he received non-judicial 
punishment (NJP) in January 1954 for being absent without 
leave (AWOL) for four and one half hours in January 1954 and 
for wrongfully having in his possession an Armed Forces 
Liberty Card while a patient in a hospital.  He was convicted 
by a summary court-martial in December 1954 for being AWOL 
from November 4 to November 12, 1954.  He received NJP in 
July 1955 for unauthorized absence of approximately three 
hours on June 20, 1955 and approximately ten hours on June 
22, 1955.  In April 1956 he received NJP for being AWOL for 
approximately 12 hours on April 6, 1956.  In October 1956 he 
received NJP for being AWOL for approximately four and one 
half hours.  In November 1956 he was convicted by a special 
court-martial of attempting to strike a shore patrol with his 
fist.  He was sentenced to three months confinement at hard 
labor.

The Board notes entries in unit punishment records dated in 
January and March 1958 indicating that the appellant was a 
good worker aboard ship, but that he had a poor record 
ashore.

The threshold question to be answered in every claim for VA 
benefits concerns the adequacy of the claimant's service for 
purposes of establishing basic eligibility.  Applicable laws 
and regulations provide that most VA benefits are not payable 
unless the period of service upon which the claim is based 
was terminated by discharge or release under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 
3.12(a).  A discharge or release because of willful and 
persistent misconduct is considered to have been issued under 
dishonorable conditions.  This includes a discharge under 
other than honorable conditions, if it is determined that it 
was issued because of willful and persistent misconduct.  
38 C.F.R. § 3.12(d)(4).  An exception is provided under that 
regulation if the discharge was because of a minor offense 
and service was otherwise honest, faithful and meritorious.  
A discharge under dishonorable conditions will not constitute 
a bar to benefits if the individual was insane at the time of 
the offense causing the discharge.  38 U.S.C.A. § 5303(b); 38 
C.F.R. § 3.12(b).  In addition, compelling circumstances in 
regard to a determination of willful and persistent 
misconduct based on absence without leave are for 
consideration.  38 C.F.R. § 3.12(c)(6) (d).  In determining 
whether there were compelling circumstances to warrant an 
unauthorized absence, the length and character of service, 
exclusive of the period of absence without leave, the reasons 
for going AWOL, including family emergencies or obligations 
and whether a valid legal defense existed for the absence 
which would have precluded a conviction for AWOL, are factors 
for consideration.  Service exclusive of the unauthorized 
absence should generally be of such quality and length that 
it can be characterized as honest, faithful and meritorious 
and a benefit to the nation.  38 C.F.R. § 3.12 (c)(6).

During peacetime service a discharge to reenlist issued prior 
to the date the person was eligible for an unconditional 
discharge is a conditional discharge and the entire period of 
service constitutes one period of service and entitlement 
will be determined by the character of the final termination 
of such period of active service.  Despite the fact that no 
unconditional discharge may have been issued, a person shall 
be considered to have been unconditionally discharged if the 
person served for the period of time he was obligated to 
serve at the time of entry into service, he was not 
discharged from such service at the time of completing that 
period of obligation due to an intervening enlistment or 
reenlistment, and he would have been eligible for a discharge 
or release under conditions other than dishonorable at that 
time except for the intervening enlistment or reenlistment.  
38 C.F.R. § 3.13. 

The record shows that the appellant's first period of service 
was involuntarily extended to May 14, 1957 because of lost 
time during that period of service.  The lost time comprised 
a period of AWOL and time served in confinement.  Before his 
term of service would have expired in mid May 1957 he had 
already committed two additional unauthorized absence 
offenses.  During his remaining service from May 1957 to 
April 1958 he was found guilty of several additional offenses 
including periods of unauthorized absence, disobeying lawful 
orders and destruction of government property.  He was 
ultimately separated from service with an under other than 
honorable discharge because of those offenses.  While some of 
the offenses could be considered minor, consisting of only a 
few hours of unauthorized absence, in the aggregate his 
offenses clearly constituted willful and persistent 
misconduct and interfered with his performance of his duties.  
The record does not contain any evidence indicating that the 
appellant was insane at the time of committing the offenses.  
While he has offered an excuse for one of the periods of AWOL 
he has not presented any evidence that compelling 
circumstances were involved in any of his several other 
periods of unauthorized absence.  He had already committed 
two of the offenses for which he was ultimately separated 
from service under other than honorable conditions when his 
first period of service expired in May 1957.  

The Board concludes that the aggregate of the offenses 
committed by the appellant constitutes willful and persistent 
misconduct which is not consistent with the honest, faithful 
and meritorious service for which veterans' benefits are 
granted.  Therefore, his discharge must be considered as 
having been under dishonorable conditions.  38 C.F.R. § 
3.12(d)(4).  Accordingly, the Board finds that the character 
of the appellant's discharge from service is a bar to 
entitlement to VA benefits, except for certain health care 
and related benefits authorized by Chapter 17, Title 38, 
United States Code.


ORDER

The appeal regarding the appellant's character of discharge 
constituting a bar to certain VA benefits is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals



 

